DAUKSCH, Judge,
concurring specially:
Appellant filed a complaint alleging the trial court should reconsider a previously entered judgment.
This complaint set out certain allegations which appellant urges showed a fraud was perpetrated upon the court in persuading the judge to enter the judgment. The complaint also alleges it is brought “pursuant to Rule 1.540(b) of the Florida Rules of Civil Procedure to set aside a judgment.”
Rule 1.540(b), Florida Rules of Civil Procedure was not designed to establish a cause of action and a rule of procedure could not do so. If a party to a lawsuit seeks to set aside a judgment it can seek that relief by motion before the trial court, just as the rule says. It is not by filing a complaint and thus constituting a new supposed cause of action that brings forth the relief available under the rule.
The trial court properly dismissed the complaint with prejudice.